Citation Nr: 0325895	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to January 
1942, and from July 1945 to June 1946.  The appellant is his 
widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), that denied the above 
claim.  

In June 2003, the appellant stated in writing that she no 
longer desired a personal hearing before a Member of the 
Board, now referred to as a Veterans Law Judge.  

Through her contentions, it appears that the appellant is 
also seeking pension benefits, and that matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate indicates that he died in 
January 1999, at age 78, and that immediate cause of his 
death was respiratory failure secondary to hospital acquired 
pneumonia, with underlying CVA (cerebrovascular) hemorrhage. 

3.  At the time of the veteran's death in January 1999, 
service connection was in effect for residuals of a shell 
fragment wound to the left foot and leg, with injury to 
muscle groups X, XI and XII, rated 30 percent disabling; and 
osteomyelitis of the left tibia, midshaft, rated zero percent 
disabling.  

4.  The competent medical evidence of record does not show 
that a disability related to active service was a principal 
or a contributory cause of death.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5102, 5103, 5103A & 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and notify

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002) and (2003).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
her claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board 
concludes that the discussions in the January 2000 and 
February 2002 rating decisions, a November 2001 VCAA letter 
sent by the RO to the veteran, and a May 2002 statement of 
the case (SOC), adequately informed her of the information 
and evidence needed to substantiate her claim and complied 
with VA's notification requirements.  The February 2002 
rating decision and the SOC set forth the laws and 
regulations pertaining to the merits of the appellant's 
claim.  The SOC also informed the appellant of the provisions 
of the VCAA.  In the November 2001 VCAA letter, the RO 
informed the appellant of the types of evidence that would 
establish entitlement to the benefit sought, and that VA 
would assist her in obtaining government or private medical 
or employment records, provided that she sufficiently 
identified the records sought and submitted releases as 
necessary.  In light of the foregoing, the Board finds that  
the appellant was notified and aware of the evidence needed 
to substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has obtained the veteran's affidavits and 
service medical records showing the wounds he received in 
service.  In addition, as noted above, the RO contacted the 
appellant by letter in November 2001 and asked her to 
identify all medical providers who treated the veteran for 
disabilities, especially the cause of his death.  The RO 
received terminal medical records from Dagupan Doctors-
Villaflor Memorial Hospital showing that the veteran died on 
January [redacted], 1999 of said causes.  

As to any duty to provide an examination, or in this 
particular case, to seek a medical opinion addressing the 
question of whether the medical causes of the veteran's death 
began during or are causally linked to service, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

With no evidence to substantiate that the veteran suffered 
from respiratory failure or cardiovascular or cerebrovascular 
accident/hemorrhage during service, and no pertinent 
diagnosis of or findings attributable to them until many 
years after service, including that the respiratory failure 
was secondary to a hospital acquired pneumonia, any nexus 
opinion at this late stage would be speculative.  Arguably, 
38 U.S.C. § 5103A mandates a nexus opinion when there are 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  Here, there is no suggestion of clinical or 
laboratory findings attributable to the veteran's fatal 
disorders either during service or until many years later.  A 
clinician would have no means of linking the veteran's fatal 
disorders to service other than pure speculation.  

The appellant has not indicated there is additional competent 
medical evidence available to substantiate her claim.  
Without such evidence, the Board must conclude that no VA 
medical opinion is required based on the facts of this case, 
because the examiner would have no recourse but to resort to 
speculation and fact-finding outside the realm of his or her 
expertise.  The examiner would inevitably be asked whether 
there is a causal link between the cause of the veteran's 
death and his service, when the evidence pertinent to his 
physical health during service documents only his shell 
fragment wounds and osteomyelitis, for which he was service-
connected for many years.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d)). 

Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to the claim on appeal.  
Id.; see also Wells v. Principi, No. 02-7404 (Fed. Cir. April 
29, 2003).  

II.  Factual background

During the appeal period, thte appellant has submitted 
numerous letters and affidavits.  In essence, she indicates 
that she is in need of financial assistance, and that, 
therefore, service connection for the cause of the veteran's 
death is warranted.  In July 2003, the appellant's daughter 
reiterated these contentions.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The death certificate discloses that the veteran died on 
January [redacted], 1999, at age 78 at Dagupan Doctors-Villaflor 
Memorial Hospital.  Respiratory failure secondary to 
pneumonia, hospital acquired, was identified as the immediate 
cause of death and the underlying cause was CVA 
(cerebrovascular accident).  No other significant conditions 
contributing to death were indicated.  An autopsy was not 
indicated.  

At the time of the veteran's death in January 1999, service 
connection was in effect for residuals of shell fragment 
wound to the left foot and leg, with injury to muscle groups 
X, XI and XII, rated 30 percent disabling; and osteomyelitis 
of the left tibia, midshaft, rated zero percent disabling 
with a combined disability rating of 30 percent.

Service personnel records reveal that the veteran was injured 
in January 1942 by machine gunfire.  He received wounds to 
the left leg.  No other wounds, injuries or illnesses were 
documented during service.  Service connection for the leg 
and foot injuries, and for osteomyelitis, have been in effect 
since 1946.  The veteran last applied for an increased rating 
in 1996.  By way of a May 1997 rating decision, the 30 
percent rating was continued for residual, shrapnel wound to 
the left foot and leg, and injury to muscle groups X, XI, and 
XII, as being no more than 30 percent disabling.  Evaluation 
of osteomyelitis of the left tibia was also continued as zero 
percent disabling.  

In November 2001, records were received from Dagupan Doctors-
Villaflor Memorial Hospital showing that the veteran was 
admitted on December 12, 1998 with an intracerebral 
hemorrhage, left.  He was treated there, and underwent 
diagnostic tests, until January [redacted], 1999 when he died.  The 
final diagnosis was pneumonia, hospital acquired with CVA.  
The condition on discharge was hemorrhage; sepsis.  

III.  Legal analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In addition, service-connected diseases or injuries involving 
active processes affecting vital organs should  receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for brain hemorrhage or cerebral 
arteriosclerotic disease if manifested within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is plainly against 
service connection for the cause of the veteran's death.  

First, the Board points out that the veteran was service-
connected for gunshot wounds to his leg, and osteomyelitis of 
the leg at the time of his death.  Service connection was not 
in effect for any cardiovascular or cerebrovascular disease, 
or for respiratory illness.  The appellant in this case has 
not really contended that the veteran's respiratory failure 
or CVA hemorrhage was related to service.  The pneumonia 
recorded in the terminal records indicates that it was 
hospital acquired.  The death certificate reflects the 
findings of the terminal hospital records.  

CVA was first shown many years after service, and there is no 
evidence of cerebrovascular disease in service or for many 
years thereafter.  There is no medical evidence showing a 
nexus or link between the veteran's active service and his 
fatal respiratory failure secondary to pneumonia or 
cerebrovascular disease or hemorrhage.  There is no medical 
evidence relating any disorders identified as fatal to the 
veteran to his service or to his service-connected 
disabilities.  Moreover, his service-connected disabilities 
involved the muscular and skeletal functions, rather than 
affecting a vital organ.  There is no competent medical 
evidence that his service-connected disabilities contributed 
to his death; they were not reported in the records of his 
terminal hospitalization.  The preponderance of the evidence 
is against the appellant's request for compensation benefits 
based upon service connection for the cause of the veteran's 
death.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



